Case 2:18-cv-03353-ADS-ARL Document 30 Filed 03/25/19 Page 1 of 1 PageID #: 562



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MEYER, SUOZZI, ENGLISH & KLEIN, P.C.,
                                                          Docket No.: 18-cv-3353 (ADS) (ARL)
                                       Plaintiff,
                    -against-                             NOTICE OF MOTION

  MATHEW K. HIGBEE, Esq.,
  NICK YOUNGSON,
  RM MEDIA, LTD.,
  and HIGBEE & ASSOCIATES,

                                       Defendants.




           PLEASE TAKE NOTICE that, upon the annexed Declaration of Kevin Schlosser, dated

 March 25, 2019, the exhibits annexed thereto, Plaintiff’s accompanying Memorandum of Law,

 and all pleadings heretofore had herein, Plaintiff hereby moves this Court, Hon. Arthur D. Spatt,

 United States District Judge, at the United States Courthouse, 100 Federal Plaza, Central Islip,

 New York, for an Order pursuant to Fed.R.Civ.P. 4 and the Court’s inherent authority, deeming

 service of process of the Summons & Complaint to have been duly effectuated upon defendants

 Nick Youngson and RM Media, Ltd. and granting such other and further relief as this Court deems

 just and proper.

 Dated: Garden City, New York
        March 25, 2019                       MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                             By:    /s/
                                             Kevin Schlosser (kschlosser@msek.com)
                                             Attorney for Plaintiff (Pro Se)
                                             990 Stewart Ave
                                             Garden City, New York 11530
                                             (516) 741-6565




 4231236
